Exhibit 10.18

 

COMSTOCK HOMEBUILDING COMPANIES, INC.

 

RESTRICTED STOCK AGREEMENT

 

FOR

 

[Insert name of Recipient]

 

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into
effective as of                                               . 200    , by and
between COMSTOCK HOMEBUILDING COMPANIES, INC. a Delaware corporation (the
“Company”), and                                          (the “Recipient”).

 

RECITALS

 

The Committee has determined that it is in the best interests of the Company to
recognize the Recipient’s performance and to provide incentive to the Recipient
to remain with the Company and its Related Entities by making this grant of
Restricted Stock in accordance with the terms of this Agreement; and

 

The Restricted Stock is granted pursuant to the Company’s 2004 Long-Term
Incentive Compensation Plan (the “Plan”) which is incorporated herein for all
purposes.  The Recipient hereby acknowledges receipt of a copy of the Plan. 
Unless otherwise provided herein, terms used herein that are defined in the Plan
and not defined herein shall have the meanings attributable thereto in the Plan.

 

NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.                                       Award of Restricted Stock.  The
Committee hereby grants, as of                                    (the “Date of
Grant”), to the Recipient,                    shares of Class A Common Stock,
par value $.01 per share, of the Company (collectively the “Restricted Stock”),
which shares are and shall be subject to the terms, provisions and restrictions
set forth in this Agreement and in the Plan.  As a condition to entering into
this Agreement, and as a condition to the issuance of any shares of Restricted
Stock (or any other securities of the Company), the Recipient agrees to be bound
by all of the terms and conditions herein and in the Plan.

 

2.                                       Vesting of Restricted Stock.

 

(a)                                  Except as otherwise provided in this
Section 2 and in Section 4 hereof, the shares of Restricted Stock shall become
vested in the following amounts, at the following times and upon the following
conditions, provided that the Continuous Service of the Recipient continues
through and on the applicable Vesting Date:

 

--------------------------------------------------------------------------------


 

Number of Shares of Restricted Stock

 

Vesting Date

 

 

 

 

 

 

There shall be no proportionate or partial vesting of shares of Restricted Stock
in or during the months, days or periods prior to each Vesting Date, and all
vesting of shares of Restricted Stock shall occur only on the applicable Vesting
Date.  Upon the termination or cessation of Recipient’s Continuous Service, for
any reason whatsoever, any portion of the Restricted Stock which is not yet then
vested, and which does not then become vested pursuant to this Section 2, shall
automatically and without notice terminate, be forfeited and be and become null
and void.

 

(b)                                 Notwithstanding any other term or provision
of this Agreement, in the event of any merger, consolidation or other
reorganization in which the Company does not survive, or in the event of any
Change in Control, as defined in Section 9(b) of the Plan, the Restricted Stock
may be dealt with in accordance with any of the following approaches, as
determined by the agreement effectuating the transaction or, if and to the
extent not so determined, as determined by the Committee: (a) the continuation
of the grant of the Restricted Stock by the Company, if the Company is a
surviving corporation, subject to the terms and conditions set forth herein, (b)
the assumption or substitution for, as those terms are defined in Section
9(b)(iv) of the Plan, the Restricted Stock by the surviving corporation or its
parent or subsidiary, (c) full vesting of the Restricted Stock, or (d)
settlement of the value of the Restricted Stock in cash or cash equivalents or
other property followed by cancellation of the Restricted Stock.

 

(c)                                  Notwithstanding the foregoing, if, within
twelve months after a Change in Control of the Company, the Recipient’s
Continuous Service is terminated (i) by the Company or a Related Entity without
Cause, (ii) by the Recipient for Good Reason, or (iii) by reason of the
Optionee’s death or Disability, then, the shares of Restricted Stock subject to
this Agreement shall become immediately vested as of the date of the termination
of the Optionee’s Continuous Service.

 

(d)                                 For purposes of this Agreement, the
following terms shall have the meanings indicated:

 

(i)                                     “Non-Vested Shares” means any portion of
the Restricted Stock subject to this Agreement that has not become vested
pursuant to this Section 2.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  “Vested Shares” means any portion of the
Restricted Stock subject to this Agreement that is and has become vested
pursuant to this Section 2.

 

3.                                       Delivery of Restricted Stock.

 

(a)                                  One or more stock certificates evidencing
the Restricted Stock shall be issued in the name of the Recipient but shall be
held and retained by the Records Administrator of the Company until the date
(the “Applicable Date”) on which the shares (or a portion thereof) subject to
this Restricted Stock award become Vested Shares pursuant to Section 2 hereof,
subject to the provisions of Section 4 hereof.  All such stock certificates
shall bear the following legends, along with such other legends that the Board
or the Committee shall deem necessary and appropriate or which are otherwise
required or indicated pursuant to any applicable stockholders agreement:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH RESTRICTIONS ARE BINDING
ON TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT
IN THE COMPLETE FORFEITURE OF THE SHARES.

 

(b)                                 The Recipient shall deposit with the Company
stock powers or other instruments of transfer or assignment, duly endorsed in
blank with signature(s) guaranteed, corresponding to each certificate
representing shares of Restricted Stock until such shares become Vested Shares. 
If the Recipient shall fail to provide the Company with any such stock power or
other instrument of transfer or assignment, the Recipient hereby irrevocably
appoints the Secretary of the Company as his attorney-in-fact, with full power
of appointment and substitution, to execute and deliver any such power or other
instrument which may be necessary to effectuate the transfer of the Restricted
Stock (or assignment of distributions thereon) on the books and records of the
Company.

 

(c)                                  On or after each Applicable Date, upon
written request to the Company by the Recipient, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
shares that become Vested Shares on that Applicable Date, which certificate(s)
shall be delivered to the Recipient within fifteen (15) business days of the
date of receipt by the Company of the Recipient’s written request.  The new
certificate or certificates shall continue to bear those legends and
endorsements that the Company shall deem necessary or appropriate (including
those relating to restrictions on transferability and/or obligations and
restrictions under the applicable securities laws).

 

4.                                       Termination of Continuous Service.  
Except as otherwise provided in Section 2, if the Recipient’s Continuous Service
with the Company is terminated, any Non-Vested Shares shall be forfeited
immediately upon such termination of Continuous Service and revert back to

 

3

--------------------------------------------------------------------------------


 

the Company without any payment to the Recipient.  The Committee shall have the
power and authority to enforce on behalf of the Company any rights of the
Company under this Agreement in the event of the Recipient’s forfeiture of
Non-Vested Shares pursuant to this Section 4.

 

5.                                       Rights with Respect to Restricted
Stock.

 

(a)                                  Except as otherwise provided in this
Agreement, the Recipient shall have, with respect to all of the shares of
Restricted Stock, whether Vested Shares or Non-Vested Shares, all of the rights
of a holder of shares of common stock of the Company, including without
limitation (i) the right to vote such Restricted Stock, (ii) the right to
receive dividends, if any, as may be declared on the Restricted Stock from time
to time, and (iii) the rights available to all holders of shares of common stock
of the Company upon any merger, consolidation, reorganization, liquidation or
dissolution, stock split-up, stock dividend or recapitalization undertaken by
the Company; provided, however, that all of such rights shall be subject to the
terms, provisions, conditions and restrictions set forth in this Agreement
(including without limitation conditions under which all such rights shall be
forfeited).   Any Shares issued to the Recipient as a dividend with respect to
shares of Restricted Stock shall have the same status and bear the same legend
as the shares of Restricted Stock and shall be held by the Company, if the
shares of Restricted Stock that such dividend is attributed to is being so held,
unless otherwise determined by the Committee.  In addition, notwithstanding any
provision to the contrary herein, any cash dividends declared with respect to
shares of Restricted Stock subject to this Agreement shall be held in escrow by
the Committee until such time as the shares of Restricted Stock that such cash
dividends are attributed to shall become Vested Shares, and in the event that
such shares of Restricted Stock are subsequently forfeited, the cash dividends
attributable to such portion shall be forfeited as well.

 

(b)                                 If at any time while this Agreement is in
effect (or shares granted hereunder shall be or remain unvested while
Recipient’s Continuous Service continues and has not yet terminated or ceased
for any reason), there shall be any increase or decrease in the number of issued
and outstanding Shares of the Company through the declaration of a stock
dividend or through any recapitalization resulting in a stock split-up,
combination or exchange of such shares, then and in that event, the Board or the
Committee shall make any adjustments it deems fair and appropriate, in view of
such change, in the number of shares of Restricted Stock then subject to this
Agreement.  If any such adjustment shall result in a fractional share, such
fraction shall be disregarded.

 

(c)                                  Notwithstanding any term or provision of
this Agreement to the contrary, the existence of this Agreement, or of any
outstanding Restricted Stock awarded hereunder, shall not affect in any manner
the right, power or authority of the Company to make, authorize or consummate:
(i) any or all adjustments, recapitalizations, reorganizations or other changes
in the Company’s capital structure or its business; (ii) any merger,
consolidation or similar transaction by or of the Company; (iii) any offer,
issue or sale by the Company of any capital stock of the Company, including any
equity or debt securities, or preferred or preference stock that would rank
prior to or on parity with the Restricted Stock and/or that would include, have
or possess other rights, benefits and/or preferences superior to those that the
Restricted Stock includes, has

 

4

--------------------------------------------------------------------------------


 

or possesses, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the stock, assets or business of
the Company; or (vi) any other corporate transaction, act or proceeding (whether
of a similar character or otherwise).

 

6.                                       Transferability.   The shares of
Restricted Stock are not transferable until and unless they become Vested Shares
in accordance with this Agreement. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Recipient.  Any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares become Vested Shares shall be void ab
initio.  For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

 

7.                                       Tax Matters; Section 83(b) Election.

 

(a)                                  If the Recipient properly elects, within
thirty (30) days of the Date of Grant, to include in gross income for federal
income tax purposes an amount equal to the fair market value (as of the Date of
Grant) of the Restricted Stock pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), the Recipient shall make arrangements
satisfactory to the Company to pay to the Company any federal, state or local
income taxes required to be withheld with respect to the Restricted Stock.  If
the Recipient shall fail to make such tax payments as are required, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Recipient any federal, state or local taxes of
any kind required by law to be withheld with respect to the Restricted Stock.

 

(b)                                 If the Recipient does not properly make the
election described in Subsection 7(a) above, the Recipient shall, no later than
the date or dates as of which the restrictions referred to in this Agreement
hereof shall lapse, pay to the Company, or make arrangements satisfactory to the
Committee for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock (including without
limitation the vesting thereof), and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
Recipient any federal, state, or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock.

 

(c)                                  Tax consequences on the Recipient
(including without limitation federal, state, local and foreign income tax
consequences) with respect to the Restricted Stock (including without limitation
the grant, vesting and/or forfeiture thereof) are the sole responsibility of the
Recipient.  The Recipient shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters, the making of a
Section 83(b) election, and the Recipient’s filing, withholding and payment (or
tax liability) obligations.

 

8.                                       Amendment & Modification.  This
Agreement may only be modified or amended in a writing signed by the parties
hereto.  No promises, assurances, commitments, agreements,

 

5

--------------------------------------------------------------------------------


 

undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, with respect to the subject matter hereof, have
been made by either party which are not set forth expressly in this Agreement.

 

9.                                       Complete Agreement.  This Agreement
(together with those agreements and documents expressly referred to herein, for
the purposes referred to herein) embody the complete and entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersede any and all prior promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, which may relate to the subject matter hereof in
any way.

 

10.                                 Miscellaneous.

 

(a)                                  No Right to (Continued) Employment or
Service.  This Agreement and the grant of Restricted Stock hereunder shall not
shall confer, or be construed to confer, upon the Recipient any right to
employment or service, or continued employment or service, with the Company or
any Related Entity.

 

(b)                                 No Limit on Other Compensation
Arrangements.  Nothing contained in this Agreement shall preclude the Company or
any related Entity from adopting or continuing in effect other or additional
compensation plans, agreements or arrangements, and any such plans, agreements
and arrangements may be either generally applicable or applicable only in
specific cases or to specific persons.

 

(c)                                  Severability.  If any term or provision of
this Agreement is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction or under any applicable law, rule or
regulation, then such provision shall be construed or deemed amended to conform
to applicable law (or if such provision cannot be so construed or deemed amended
without materially altering the purpose or intent of this Agreement and the
grant of Restricted Stock hereunder, such provision shall be stricken as to such
jurisdiction and the remainder of this Agreement and the award hereunder shall
remain in full force and effect).

 

(d)                                 No Trust or Fund Created.  Neither this
Agreement nor the grant of Restricted Stock hereunder shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and the Recipient or any other person.  To the
extent that the Recipient or any other person acquires a right to receive
payments from the Company pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 

(e)                                  Law Governing.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware (without reference to the conflict of laws rules or
principles thereof).

 

(f)                                    Interpretation.  The Recipient accepts
the Restricted Stock subject to all of the terms, provisions and restrictions of
this Agreement and the Plan.  The undersigned Recipient

 

6

--------------------------------------------------------------------------------


 

hereby accepts as binding, conclusive and final all decisions or interpretations
of the Board or the Committee upon any questions arising under this Agreement.

 

(g)                                 Headings.  Section, paragraph and other
headings and captions are provided solely as a convenience to facilitate
reference.  Such headings and captions shall not be deemed in any way material
or relevant to the construction, meaning or interpretation of this Agreement or
any term or provision hereof.

 

(h)                                 Notices.  Any notice under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Company, to the Company’s President
at
                                                                                            ,
or if the Company should move its principal office, to such principal office,
and, in the case of the Recipient, to the Recipient’s last permanent address as
shown on the Company’s records, subject to the right of either party to
designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

 

(i)                                     Non-Waiver of Breach.  The waiver by any
party hereto of the other party’s prompt and complete performance, or breach or
violation, of any term or provision of this Agreement shall be effected solely
in a writing signed by such party, and shall not operate nor be construed as a
waiver of any subsequent breach or violation, and the waiver by any party hereto
to exercise any right or remedy which he or it may possess shall not operate nor
be construed as the waiver of such right or remedy by such party, or as a bar to
the exercise of such right or remedy by such party, upon the occurrence of any
subsequent breach or violation.

 

(j)                                     Counterparts.  This Agreement may be
executed in two or more separate counterparts, each of which shall be an
original, and all of which together shall constitute one and the same agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

 

COMSTOCK HOMEBUILDING
COMPANIES, INC., a Delaware
corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Agreed and Accepted:

 

 

 

 

 

RECIPIENT:

 

 

 

 

 

By:

 

 

 

 

[Insert name of Recipient]

 

 

8

--------------------------------------------------------------------------------